ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_02_FR.txt.                                                                                  57




       OPINION DISSIDENTE DE M. LE JUGE BENNOUNA

[Texte original en français]

   Déclaration facultative — Réserve pour les différends soumis à un autre mode
de règlement — Interprétation du paragraphe 6 du mémorandum — Article 31 de
la convention de Vienne sur le droit des traités — Inversion de l’ordre prévu par la
règle générale d’interprétation — Sens ordinaire des termes comme point de
départ — Analogie erronée avec l’article 83 de la CNUDM — Existence d’une
procédure de règlement du différend maritime au paragraphe 6.

   A mon regret, j’ai dû voter contre la décision de la Cour d’avoir com-
pétence pour connaître de la requête de la Somalie.
   La Somalie, dans sa requête du 28 août 2014, avait fondé la compé-
tence de la Cour sur les déclarations facultatives, faites par les deux Par-
ties, le 11 avril 1963 (pour la Somalie) et le 19 avril 1965 (pour le Kenya),
en vertu du paragraphe 2 de l’article 36 du Statut de la Cour. Dans la
première exception préliminaire qu’il a soulevée le 7 octobre 2015, le
Kenya a considéré que l’une des réserves dont il a assorti sa déclaration
d’acceptation de la juridiction de la Cour devrait s’appliquer dans le cas
d’espèce ; cette réserve exclut la compétence de la Cour en ce qui concerne
« [l]es diﬀérends au sujet desquels les Parties en cause auraient convenu ou
conviendraient d’avoir recours à un autre mode ou à d’autres modes de
règlement ». Pour le Kenya, le mémorandum d’accord du 7 avril 2009,
qu’il a conclu avec la Somalie, prévoit un mode de règlement qui entre
manifestement dans les prévisions de la réserve. Dès lors, la requête de la
Somalie se rapporte à un diﬀérend à l’égard duquel le Kenya n’a pas
accepté la compétence de la Cour. La réserve du Kenya n’a rien d’original
puisqu’elle ﬁgure dans plus d’une quarantaine de déclarations facultatives
d’acceptation de la juridiction de la Cour.
   Les deux Parties se sont opposées sur la signiﬁcation du mémorandum
et, notamment, sur le point de savoir s’il entre ou non dans les prévisions
de la réserve du Kenya à sa déclaration d’acceptation de la compétence de
la Cour, en édictant un autre mode de règlement en matière de délimita-
tion maritime. Il faut avoir à l’esprit, à ce propos, que dans la requête
introductive d’instance, en date du 28 août 2014, la Somalie a demandé à
la Cour de « déterminer, sur la base du droit international, l’intégralité du
tracé de la frontière maritime unique départageant l’ensemble des espaces
maritimes relevant de la Somalie et du Kenya dans l’océan Indien, y com-
pris sur le plateau continental au-delà de 200 milles marins ». C’est ainsi
que la Somalie déﬁnit son diﬀérend avec le Kenya dont elle a saisi la
Cour, mais nous savons qu’il appartient à celle-ci, suivant une jurispru-
dence constante, de déﬁnir objectivement le contenu et la portée d’un tel
diﬀérend.

                                                                                 59

               délimitation maritime (op. diss. bennouna)                    58

   La Cour, ayant tranché la nature juridique du mémorandum, en tant
que « traité qui est entré en vigueur à sa signature et lie les Parties », s’est
attachée à l’interpréter aﬁn de se prononcer sur sa propre compétence en
l’espèce. Le Kenya estime que le mémorandum déﬁnit le diﬀérend en
matière de délimitation lorsqu’il dispose (deuxième paragraphe) que
« [c]ette question non encore résolue de la délimitation entre les deux
Etats côtiers doit être considérée comme un « diﬀérend maritime ». Les
revendications des deux Etats côtiers couvrent une zone de chevauche-
ment du plateau continental qui constitue « la zone en litige » ». Le Kenya
ajoute que le paragraphe 6 du mémorandum prévoit une procédure de
règlement du diﬀérend qui écarte la compétence de la Cour.
   La Somalie nie que le paragraphe 6 prévoit un autre mode de règlement
du diﬀérend entre les Parties en matière de délimitation et qu’il ne fait que
rappeler l’obligation des Parties de négocier pour parvenir à un accord
conformément aux articles 74 et 83 de la CNUDM.
   En présence de ce diﬀérend en matière d’interprétation du mémoran-
dum, en tant que traité international, la Cour se devait de recourir à la
règle générale en matière d’interprétation, contenue à l’article 31 de la
convention de Vienne sur le droit des traités, qui a valeur coutumière :
« [u]n traité doit être interprété de bonne foi suivant le sens ordinaire à
attribuer aux termes du traité dans leur contexte et à la lumière de son
objet et de son but ».
   A partir de là, il aurait fallu se concentrer sur l’interprétation des para-
graphes 2 (déﬁnition du diﬀérend) et 6 (mode de règlement du diﬀérend
en matière de délimitation) qui ont donné lieu à des divergences de vues
entre les Parties. Or, la Cour va procéder autrement sans s’en expliquer
vraiment. Tout en reconnaissant que le sixième paragraphe du mémoran-
dum d’accord est au cœur de la première exception préliminaire actuelle-
ment à l’examen, elle ajoute aussitôt :
       « Il est, toutefois, diﬃcile de comprendre ce paragraphe sans une
     analyse préalable du texte du mémorandum pris dans son ensemble,
     qui constitue le contexte dans lequel les diﬀérents paragraphes de cet
     instrument doivent être interprétés, et renseigne sur l’objet et le but
     de celui-ci. Aussi la Cour commencera-t-elle par cette analyse. Elle
     examinera ensuite le sixième paragraphe. » (Arrêt, par. 65.)
   Cette façon de procéder, tout à fait inhabituelle, revient ﬁnalement à
inverser l’ordre prévu par l’article 31 de la convention de Vienne et même
la portée de la règle générale d’interprétation qu’il prévoit. Car il s’agit de
rechercher « le sens ordinaire à attribuer aux termes du traité dans leur
contexte » et, par conséquent, commencer par les termes dont le sens sou-
lève des diﬃcultés et les placer, s’il y a lieu, ensuite, dans leur contexte. La
Cour a décidé d’emblée que le sixième paragraphe était, en lui-même, dif-
ﬁcile à comprendre, sans même prendre la peine d’expliquer les raisons
pour lesquelles ce texte serait obscur, ambigu, déraisonnable ou incompa-
tible avec d’autres règles du droit international (ibid.). S’il est vrai que la
règle générale d’interprétation comporte des éléments reliés entre eux, la

                                                                             60

              délimitation maritime (op. diss. bennouna)                  59

Cour, dans sa jurisprudence constante, a toujours considéré que le
sens ordinaire du texte devait être le point de départ (voir, par exemple,
Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J.
Recueil 1994, p. 21-22, par. 41 : « L’interprétation doit être fondée avant
tout sur le texte du traité lui-même. »).
  L’inversion dans le raisonnement amène la Cour à considérer que le
mémorandum dans son ensemble est destiné à permettre à la Commission
des limites d’examiner les demandes de la Somalie et du Kenya concer-
nant la limite extérieure de leur plateau continental (arrêt, par. 75). Et ce
n’est qu’à partir de cette appréciation du mémorandum que la Cour va se
pencher sur le sixième paragraphe au sujet duquel les Parties se sont
opposées tout au long de la procédure relative à la compétence :
       « La délimitation des frontières maritimes dans les zones en litige,
    y compris la délimitation du plateau continental au-delà de 200 milles
    marins, fera l’objet d’un accord entre les deux Etats côtiers sur la
    base du droit international après que la Commission aura achevé
    l’examen des communications séparées eﬀectuées par chacun des
    deux Etats côtiers et formulé ses recommandations aux deux Etats
    côtiers concernant l’établissement des limites extérieures du plateau
    continental au-delà de 200 milles marins. »
   Selon le sens ordinaire de ce paragraphe, les deux Parties se sont enga-
gées à délimiter déﬁnitivement par accord leur plateau continental, une
fois connues les recommandations de la Commission sur les limites exté-
rieures de celui-ci au-delà de 200 milles marins.
   Le paragraphe 6 du mémorandum comporte ainsi une procédure de
règlement du diﬀérend entre les deux Parties par voie de négociation et
par accord, une fois que la Commission aura rendu ses recommandations.
   Cependant, aﬁn de conclure que ce paragraphe 6 ne contient pas une
telle procédure, susceptible d’entrer dans les prévisions de la réserve du
Kenya, la Cour va considérer, d’une part, qu’il ne s’agit pas d’une procé-
dure de règlement des diﬀérends et, d’autre part, qu’elle ne comporte pas
de contraintes temporelles.
   Appliquant un raisonnement par analogie, la Cour trouve une « simila-
rité » entre le paragraphe 6 du mémorandum et le paragraphe 1 de l’ar-
ticle 83 de la CNUDM, selon lequel « [l]a délimitation du plateau
continental entre Etats dont les côtes se font face est eﬀectuée par voie
d’accord conformément au droit international tel qu’il est visé à l’ar-
ticle 38 du Statut de la Cour internationale de Justice, aﬁn d’aboutir à une
solution équitable ».
   Pour la Cour, « [c]’est une disposition qui concerne l’établissement sur
le plateau continental de la frontière maritime entre des Etats… Elle ne
prescrit pas de mode de règlement applicable aux diﬀérends relatifs à la
délimitation dudit plateau. » (Arrêt, par. 90.) A mon avis, c’est faire peu
de cas du fait que la négociation est la première procédure de règlement
des diﬀérends prévue à l’article 33 de la Charte des Nations Unies. D’autre
part, l’entrée en négociations au titre du paragraphe 1 de l’article 83 de la

                                                                          61

                 délimitation maritime (op. diss. bennouna)                            60

CNUDM ne concerne pas que l’établissement de la frontière maritime,
comme le prétend la Cour, mais elle porte également sur le règlement du
diﬀérend relatif à celle-ci et qui découlerait des positions opposées des
parties. Enﬁn, la Cour passe sous silence le paragraphe 2 de l’article 83 de
la CNUDM selon lequel, « [s]’ils ne parviennent pas à un accord dans un
délai raisonnable, les Etats concernés ont recours aux procédures prévues
à la partie XV ». Nous sommes bien là dans l’esprit de la négociation, en
tant que procédure de règlement d’un diﬀérend, qui doit être conduite de
bonne foi et dans un délai raisonnable, avant de recourir à des procédures
plus complexes et qui font intervenir des tiers.
   Par ailleurs, le raisonnement par analogie peut conduire à des conclu-
sions erronées s’il est appliqué à des dispositions qui ne sont pas compa-
rables, ce qui est le cas en ce qui concerne le paragraphe 6 du mémorandum
et le paragraphe 1 de l’article 83 de la CNUDM. En eﬀet, le paragraphe 6
prévoit une contrainte temporelle qui donne la priorité à la délinéation du
plateau continental par la Commission sur sa délimitation par les deux
Parties.
   Il ne suﬃt pas d’aﬃrmer, comme le fait la Cour, que « le Kenya ne
s’estimait pas tenu d’attendre ces recommandations [de la Commission]
pour pouvoir entamer des négociations au sujet de la délimitation mari-
time, ou même de conclure des accords à cet égard » (arrêt, par. 92). En
eﬀet, si les deux tours de négociations qui se sont tenus en 2014 entre les
deux Parties, à un moment où la Somalie niait la validité du mémoran-
dum, avaient abouti, la question de la saisine de la Cour ne se serait plus
posée de même que l’appréciation par celle-ci de la portée de la réserve du
Kenya.
   Par conséquent, la Cour ne peut faire l’économie de l’interprétation du
paragraphe 6 du mémorandum, en relation avec la réserve du Kenya. Et
ce paragraphe dispose clairement et sans ambiguïté que les deux Parties se
sont engagées à trouver un terrain d’entente, après que la Commission
aura rendu ses recommandations. Cette lecture d’un texte clair n’est ni
absurde ni déraisonnable compte tenu de la ﬁnalité du mémorandum qui
donne la priorité au travail de la Commission, les Parties laissant de côté
leurs objections éventuelles. D’autres pays, dans la pratique internationale,
en ont convenu ainsi 1. En l’espèce, la Cour devrait donner eﬀet aux enga-
gements pris par les Parties, ainsi que cela découle de sa jurisprudence :
        « Quand la Cour peut donner eﬀet à la disposition d’un traité en
     donnant aux mots dont on s’est servi leur sens naturel et ordinaire,
     elle ne peut interpréter ces mots en cherchant à leur donner une autre
     signiﬁcation. » (Compétence de l’Assemblée générale pour l’admission
     d’un Etat aux Nations Unies, avis consultatif, C.I.J. Recueil 1950,
     p. 8.)

   1 On peut citer les minutes, en 2006, entre les îles Féroé, l’Islande et la Norvège ; en

2010, l’accord entre la Norvège et la Russie ; et, en 2013, les minutes entre le Danemark
(Groenland) et l’Islande.

                                                                                        62

              délimitation maritime (op. diss. bennouna)                   61

   Ce n’est que dans un deuxième stade, une fois établi le sens ordinaire de
la disposition en question du traité, que la Cour pourra la confronter à
d’autres éléments comme le contexte, l’objet et le but de cet instrument.
On ne pourra écarter le sens ordinaire que si on parvient à prouver son
incompatibilité avec lesdits éléments (Sud-Ouest africain (Ethiopie
c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, p. 336). Or, nulle part, la Cour n’a démontré
une telle incompatibilité. Elle imagine, en revanche, toute une série d’hy-
pothèses relatives à ce que les Parties auraient pu convenir dans le mémo-
randum (arrêt, par. 95), mais, en matière d’interprétation, il s’agit de se
fonder sur le contenu du texte, ses aspects intrinsèques, et non sur ce qu’il
aurait pu ou dû prévoir. C’est ainsi que, selon la Cour, « [l]e sixième para-
graphe du mémorandum ne peut être interprété comme interdisant aux
Parties de parvenir à un accord sur leur frontière maritime avant d’avoir
reçu les recommandations de la Commission des limites, ou comme inter-
disant à l’une ou l’autre d’avoir recours, avant d’avoir reçu ces recom-
mandations, à des procédures de règlement s’agissant de leur diﬀérend en
matière de délimitation maritime » (ibid.).
   Mais, est-ce que cela empêcherait le Kenya de se réclamer de sa réserve
à la déclaration d’acceptation de la compétence de la Cour ? Celle-ci se
réfère « à un autre mode ou à d’autres modes de règlement ». Il suﬃt, par
conséquent, que le mémorandum prévoie un seul mode de règlement,
avec en l’occurrence une limitation temporelle, pour que la réserve s’ap-
plique. Autrement dit, on ne peut modiﬁer le sens de la réserve, en fonc-
tion des prétendues lacunes du mémorandum en tant que traité.
   Du fait de l’obligation prévue au paragraphe 6, les Parties se sont enga-
gées à conclure un accord, en ce qui concerne la délimitation du plateau
continental, après que la Commission aura rendu ses recommandations
sur la délimitation de celui-ci. Il y a là une clause temporelle qui distingue
clairement ce mode de règlement de celui prévu au paragraphe 1 de l’ar-
ticle 83 de la CNUDM. Le paragraphe 6 entre donc dans les prévisions de
la réserve du Kenya, ce qui ne permet pas à la Cour de trancher le diﬀé-
rend qui lui a été soumis par la Somalie.
   La Cour en vient ﬁnalement, en conclusion de son raisonnement sur
cette première exception préliminaire, à donner une autre signiﬁcation
aux termes du sixième paragraphe contrairement à leur sens ordinaire.
Elle considère, en eﬀet, que « le libellé du sixième paragraphe reﬂète celui
du paragraphe 1 de l’article 83 de la CNUDM » (ibid., par. 97). C’est ainsi
que se volatilise, comme par un exercice de magie, l’obligation, convenue
dans ce paragraphe, de négocier et de conclure un accord de délimitation
des frontières maritimes dans la zone en litige, après la formulation de ses
recommandations par la Commission.
   La Cour est-elle tenue de se référer aux travaux préparatoires du
mémorandum d’accord (ibid., par. 99-105) ? Je ne le pense pas. Tout
d’abord le recours aux travaux est un moyen complémentaire, soit pour
conﬁrmer le sens résultant de l’application de l’article 31 de la convention
de Vienne sur le droit des traités, soit pour déterminer le sens lorsqu’il

                                                                           63

              délimitation maritime (op. diss. bennouna)                 62

reste ambigu ou obscur, ou dans les cas où le résultat est manifestement
absurde ou déraisonnable. Ensuite, ces travaux n’existent tout simple-
ment pas, en l’espèce, dans les relations entre les deux Etats parties au
mémorandum d’accord. Il y a tout au plus des éléments concernant l’as-
sistance que l’ambassadeur norvégien Longva a prêtée aux Parties pour
conclure cet accord. Il est surprenant que la Cour se soit appuyée sur une
note de l’ambassadeur Longva, évoquant le mémorandum, dans la mesure
où elle ne fait nulle mention du sixième paragraphe. Elle en tire comme
conséquence : « [s]i celui-ci [le mémorandum] revêtait l’importance que lui
prête le Kenya, l’Etat dont le représentant avait contribué à la rédaction
du mémorandum l’aurait vraisemblablement souligné » (arrêt, par. 104).
Comment peut-on interpréter ainsi le silence d’un texte ?
   En ﬁn de compte, il ne faut pas oublier que, lorsque les tribunaux inter-
nationaux, dont la compétence est fondée sur le consentement des Etats
concernés, ne respectent pas cette condition, ils prennent le risque que les
mêmes questions, qu’ils n’ont pas confrontées à ce niveau, réapparaissent
lors de la mise en œuvre du jugement.

                                         (Signé) Mohamed Bennouna.




                                                                         64

